                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

CLEVELAND BERRY,                       )
                                       )
                   Plaintiff,          )
                                       )
v.                                     )
                                       ) CIVIL ACTION NO. 19-0139-JB-MU
COMMANDER BRAZIER, et al.,             )
                                       )
                   Defendants.         )

                                    ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(1)(B) and dated January 28, 2020, is ADOPTED

as the opinion of this Court.

      DONE this 20th day of February, 2020.

                                  /s/ JEFFREY U. BEAVERSTOCK
                                 UNITED STATES DISTRICT JUDGE
